Citation Nr: 0714442	
Decision Date: 05/15/07    Archive Date: 06/01/07	

DOCKET NO.  04-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for chronic obstructive pulmonary disease, with a history of 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from April 1984 to March 1988.

This matter comes before the Board of Veterans appeals on 
appeal from a December 2003 rating decision of the VARO in 
San Diego, California, that increased the disability for the 
veteran's chronic obstructive pulmonary disease from 30 
percent to 60 percent, effective January 29, 2003.  The case 
was previously before the Board in July 2006 at which time it 
was remanded primarily for procedural purposes.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of all 
the information and evidence necessary to substantiate the 
claim.

2.  VA pulmonary function testing in April 2003 showed forced 
expiratory volume in one second (FEV-1) value of 63.1 percent 
predicted, and forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) value of 73.3 percent 
predicted.

3.  There is no showing that the veteran exhibits right heart 
failure, right ventricle hypertrophy, pulmonary hypertension, 
episodes of respiratory failure, or that he requires 
outpatient oxygen therapy.







CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent 
for chronic obstructive pulmonary disease are not met.  38 
U.S.C.A. §1155 (2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6604 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Enactment of the VCAA, codified at 38 U.S.C.A. §§5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior 
to the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and the evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the 
veteran with the claim.  In the instant case, the Board finds 
that VA has fulfilled its duties under the VCAA.

In order to meet the requirements of 38 U.S.C.A. §5103 (a) 
and 38 C.F.R. § 3.159 (b), the VCAA notice must:  (1) inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; (4) and request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. §5103 
(a) and 38 C.F.R. §3.159 (b) require VA to review the 
information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 416.  Additionally, this notice must include a notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

The March 2003 and August 2006 communications from the RO 
satisfy these mandates.  In the communications VA 
specifically told the veteran that it was his responsibility 
to make sure that VA receives all requested records that were 
not in the possession of a federal department or agency.  
Additionally, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim, and he was made aware of the manner in which the 
RO determines effective dates and disability ratings.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§5103A.  Pursuant to the remand by the Board in July 2006, VA 
medical records were obtained and associated with the claims 
file.  The Board believes that the medical evidence of record 
is sufficient to resolve the appeal at this time.  38 
U.S.C.A. §5103A; 38 C.F.R. § 3.159 (c) (4).

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §4.7 (2006).

A review of the record reveals that by rating decision dated 
in June 2003, the 30 percent disability rating in effect for 
the veteran's chronic obstructive pulmonary disease with 
history of bronchial asthma, was confirmed and continued.  
The veteran disagreed with that determination and in a 
decision review officer decision in December 2003, the 
aforementioned rating action was amended to award a 
60 percent disability rating for the chronic obstructive 
pulmonary disease from January 29, 2002, the date of receipt 
of the veteran's claim for increased disability benefits. 

The veteran's service-connected disorder has been rated under 
Code 6604 of the Rating Schedule.  That code provides for a 
60 percent disability rating when there is FEV-1 of 40 to 55 
percent predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SP) 
of 40 to 55 percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit)

A 100 percent rating is authorized if FEV-1 is less than 
40 percent of predicted value; FEV-1/FVC is less than 
40 percent, DLCO (SP) is less than 40 percent predicted; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by echo or cardiac 
catheterization); episode(s) of acute respiratory failure; or 
if there is a requirement for outpatient oxygen therapy.  
38 C.F.R. § 4.97, Code 6604.





Analysis

The Board has thoroughly reviewed all the pertinent evidence 
in the veteran's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F. 3d. 1378, 1380 (Fed. Cir. 2000).  (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Based on a longitudinal review of the evidence, the Board 
finds that there is a preponderance of the evidence against 
the claim for the assignment of a disability rating in excess 
of 60 percent for the veteran's respiratory difficulties.  
The pertinent medical evidence includes the report of a VA 
respiratory examination accorded the veteran in March 2003.  
The veteran was taking two puffs of Aerobid, twice daily.  He 
was also taking Albuterol on an as needed basis.  He was also 
taking one puff of Serevent twice daily.  In the past several 
months the veteran had noted an increased severity and 
frequency of his asthma.  Reference was made to a history of 
tobacco use for a number of years, although it was indicated 
that the veteran stated he had quit smoking 10 weeks 
previously.  It was also indicated that he worked in 
construction and was very active in walking up and down 
stairs.  He also was exposed to dry wall dust in the 
performance of his duties.  Reference was made to a VA 
pulmonary examination in April 2002.  Pulmonary function 
testing in March 2002 showed FVC of 93.1 percent, FEV-1 of 
80.9 percent, FVC of 86.8 percent, and FEF of 25 to 75 at 
45.9 percent.  His main functional impairment from the asthma 
was his inability to do extensive exertional activity.  It 
also affected his work as a construction worker.  Reference 
was made to his exposure to dust and his constantly climbing 
stairs.  He got dyspnea with exertion and exposure to dust.  
He had missed about two days from work in the past 6 months 
secondary to the asthma exacerbation.

Currently, he was described as being in mild respiratory 
distress.  Pulse oxygen was 95 percent.  He seemed a little 
bit dyspneic, but was able to speak in complete sentences.  
Examination of the lungs showed diffuse wheezing with 
prolonged expiratory wheezing.  There was no evidence of cor 
pulmonale.  There was also no clubbing or cyanosis.

A chest X-ray study at that time showed clear and normal 
expanded lungs, normal cardiomediastinal silhouette, mild 
bronchial wall thickening suggestive of asthma, with notation 
that otherwise the study was normal.

Pulmonary function testing done in April 2003 showed results 
that included a standard value predicted of 5.47, with actual 
of 4.74 which was 87.6 percent predicted.  The values for 
FEV-1 were 4.15 and 2.62, which were 63.1 percent predicted.  
Post bronchodilator values were 84.3 percent predicted for 
FVC, 68 percent predicted for FEV-1, and 81.3 percent for 
FEV-1/FVC.  

Additional cardiac records include the report of an August 
2003 VA pulmonary clinic visit.  It was noted that the 
veteran had last visited in May 2003 and was started on 
Singulair and Combivent.  He stated he was feeling better and 
he was using the Combivent 2 to 4 times a day, where he used 
to use Albuterol consistently 6 times a day.  He had not 
checked his peak flows at home as had been recommended.  He 
stated that he wore a mask when things got dusty at his 
construction job.  Examination was conducted and it was 
indicated that his asthma was well-controlled on the current 
regimen.

Additional medical evidence includes a report of a VA 
outpatient visit in August 2006.  It was noted that the 
veteran had a history of asthma and tobacco dependence for 20 
years.  He was currently smoking one pack a day.  He had 
tried multiple times in the past to stop smoking, and 
reference was made to patches working for him.  He denied a 
history of recent myocardial infarctions/angina.  He was 
counseled on the use of his smoking cessation medication.  He 
showed satisfaction in his understanding of the medication 
regimen, to include the risks and benefits.  He was to return 
in 9 to 12 months.

None of the pertinent evidence shows cor pulmonale (right), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by echo or cardiac catheterization), or any acute respiratory 
failure or that the veteran requires outpatient oxygen 
therapy.  These are all indicators of a 100 percent schedular 
evaluation and the medical evidence of record does not show 
that the veteran has any of them.  The Board notes that the 
60 percent rating currently in effect recognizes a 
significant respiratory impairment.

The Board has considered whether the claim shall be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  Ordinarily, the Rating 
Schedule is for application unless there are exceptional or 
unusual factors which would render impractical application of 
the regular schedular standard.  See Fischer v. Principi, 4 
Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability evaluation is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321 (b) 
(1).

The record reflects that the veteran does not receive 
frequent hospitalizations for his service-connected 
respiratory disorder.  Also, there is no indication that the 
manifestations of the service-connected respiratory disorder 
are a nexus of those contemplated by the 60 percent schedular 
criteria.  Therefore, the Board believes that application of 
the rating schedule is practicable in this case.  
Accordingly, the 








Board concludes that referral of this case for extra 
schedular consideration is not in order.


ORDER

A disability rating in excess of 60 percent for chronic 
obstructive pulmonary disease, with a history of asthma, is 
denied


	              ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


